Case 5:20-cv-00074-G Document 1-1 Filed 01/27/20 Page 1 of 7




                                                               Exhibit 1
Case 5:20-cv-00074-G Document 1-1 Filed 01/27/20 Page 2 of 7
Case 5:20-cv-00074-G Document 1-1 Filed 01/27/20 Page 3 of 7
Case 5:20-cv-00074-G Document 1-1 Filed 01/27/20 Page 4 of 7
Case 5:20-cv-00074-G Document 1-1 Filed 01/27/20 Page 5 of 7
Case 5:20-cv-00074-G Document 1-1 Filed 01/27/20 Page 6 of 7
Case 5:20-cv-00074-G Document 1-1 Filed 01/27/20 Page 7 of 7
